September     11, 1974.



The Honorable    William  R.     Pemberton                Opinion   No.   H-   397
County Attorney
P. 0. Box 610                                             Re: May a county become     a
Beeville,  Texas    78102                                 dues paying member     of a
                                                          chamber    of commerce   which
                                                          is a corporation.

Dear   Mr.   Pemberton:

          Your    request for an opinion explains      that the Beeville  and Bee
County Chamber         of Commerce     is a corporation,    and that its Board of
Directors     has asked Bee County,       through the Commissioners        Court,
to become      a dues-paying     member.     You also advise that the purposes
and functions      of the organization   include promoting     industrial develop-
ment in the county,   the development       of downtown Beeville,    and the
promotion   of the county-owned      stadium.     We understand   that it also
supports  other measures     beneficial    to its commercial    members.

         Specifically,    you have   asked:

                   May Bee County,  through the Commissioners     Court,
                   become a member   of the Beeville and Bee County
                   Chamber  of Commerce    and pay dues, out of the
                   General Fund, in the amount of $1, 500.00 per year?

         In a helpful. brief   you have directed   our attention          to several   Texas
Constitutional   prbrisions     bearing on the matter   --among            them, Article
11 $ 3 of the Constitution     which reads in pertinent   part:

                   No county,     city or other municipal     corporation   shall
                   hereafter    become a subscriber        to the capital of any
                   private   cor,poration  or association,     or make any



                                               p. 1856
              __._~
i   -’




                      .   .,   I




         The Honorable             William    R.     Pemberton      page    2 (H-397)             ”




                                                .
                                   appropriation      or donation     to the same,        or in
                                   anywise    loan    its credit.   , ..

                   In our opinion this provision        of our Constitution  prohibits   Bee
         County from becoming           a dues paying member      of the Beeville   and Bee
         County Chamber           of Commerce,      and Article 3 5 52 of the Constitution
         prohibits    legislative     authorization   of such a practice.   Attorney    General
         Opinion O-6168 (1945).

                   The situation     you describe   does not, in our opinion,        come within
         the holding    of Barrington    v. Cokinos,     338 S.W.2d 133 (Tex.        1960). Nor
         is it insulated    from the abuses which those Constitutional            provisions
         were designed       to prevent,   as was the case in Brazes        River Authority     v.
         Carr,    405 S.W. 2d 689 (Tex.    1966).  It is an attempt     to secure for the
         community      and its citizens    by subscription    to a private    corporation    general
         benefits   resulting    from encouragement       of private  industry     and business.
         While this is a laudable purpose it is one to which Bee County is prohibited
         by law from participation.

                   Although     counties     may not, in our opinion,        become      dues paying
         members       of private    corporations      operating    chambers      of commerce        in
         order   to promote       and advertise     the area,     the Legislature      has enacted
         provisions      enabling    certain    counties   to raise and spend funds for advertising
         and promotion       under certain       conditions    which include an authorizing           elec-
         tion and the establishment           of a Board of Development.            Articles    23528,
         2352c,    2352d, V. T. C.S. And see Bland v. Taylor,                  37 S.W.2d 291 (Tex.
         Civ. App.,       Austin,   1931) aff’d 67 S.W.2d 1033 (Tex.          1934).     Authority     to
         engage in such activities          under such conditions,        however,      does not carry
         with it other authority         to join or make donations        to private     organizations
         in order    to achieve     a similar     end.   Attorney    General    Opinions M-936(1971),
         O-2629 (1940).
                                                   SUMMARY

                                       A county      may not become a dues paying member
                                   of a chamber       of commerce  which is a corporation.

                                                                            ery   truly     yours,




                                                                           Attorney       General     of Texas
                                                           p. 185
 -
r-
 The Honorable    William      R.   Pemberton   page   3 (H-397)




 APPROVFD          : ‘.        ’



              I
 LARRY   F.\jY&




LL
 DAVID M. KENDALL.             Chairman
      on Committee        ,.
                                      ,




                                            p. 1858